MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be                                  Dec 17 2019, 10:27 am

regarded as precedent or cited before any                                   CLERK
                                                                        Indiana Supreme Court
court except for the purpose of establishing                               Court of Appeals
                                                                             and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
James Harper                                             Curtis T. Hill, Jr.
Harper & Harper, LLC                                     Attorney General of Indiana
Valparaiso, Indiana
                                                         Justin F. Roebel
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Daniel Shoffner,                                         December 17, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-360
        v.                                               Appeal from the LaPorte Circuit
                                                         Court
State of Indiana,                                       The Honorable Thomas Alevizos,
Appellee-Plaintiff                                      Judge
                                                         Trial Court Cause No.
                                                         46C01-1406-MR-219



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-360 | December 17, 2019                Page 1 of 7
[1]   Daniel Shoffner appeals his sentence for Class A felony voluntary

      manslaughter. 1 He asserts his sentence is inappropriate in light of the nature of

      his offense and his character. We affirm.



                                Facts and Procedural History
[2]   On or about June 13, 2014, Daniel Shoffner and his girlfriend Birdie Elder were

      drinking at their house in LaPorte, Indiana. They were upstairs and got into an

      argument about Elder’s family. Shoffner used a pocketknife to stab Elder in the

      neck, in the chest, and on the hand that Elder used to try to block his thrusts.

      Elder collapsed, and Shoffner held her for ten to twenty minutes until she

      stopped breathing. He then dragged her body down the stairs and placed her

      body in a chest freezer on the back porch.


[3]   Shoffner attempted to commit suicide by taking Elder’s Xanax pills, shooting

      insulin into his stomach, and cutting his wrists. He later went to the hospital

      and received stitches for the cuts on his wrists. On June 15, 2014, Shoffner

      called his daughter and told her he had killed Elder. Shoffner’s daughter called

      911. Officers responded to Shoffner’s house, found Elder’s body in the freezer,

      and arrested Shoffner.




      1
          Ind. Code § 35-42-1-3 (1997).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-360 | December 17, 2019   Page 2 of 7
[4]   The State charged Shoffner with murder. 2 Shoffner filed a notice of insanity

      defense and a motion for psychiatric examination. Doctors evaluated Shoffner

      to determine his competency to stand trial and his ability to appreciate the

      wrongfulness of his actions at the time of the offense. On November 16, 2018,

      the parties entered an agreement whereby Shoffner would plead guilty but

      mentally ill to voluntary manslaughter and, in exchange, his sentence would

      not exceed forty years, with a maximum of thirty-five years executed.


[5]   At sentencing, the trial court found Shoffner’s extensive criminal history to be

      an aggravating circumstance. The court also found as additional aggravating

      circumstances that Shoffner was in a position of trust to the victim, the victim

      was of advanced age, and Shoffner was out on bond when he killed Elder. The

      court found Shoffner’s guilty plea to be a mitigating factor. The trial court also

      found Shoffner’s history of mental illness to be a mitigating factor, but only

      “slightly mitigating because he’s already been given somewhat [of] a break . . .

      because of the nature of his plea.” (Tr. Vol. II at 89.) The court sentenced

      Shoffner to forty years in the Indiana Department of Correction, with thirty-five

      years executed and five years suspended to probation.



                                    Discussion and Decision




      2
          Ind. Code § 35-42-1-1 (2007).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-360 | December 17, 2019   Page 3 of 7
[6]   After due consideration of the trial court’s decision, we may revise a sentence

      authorized by statute if the sentence is inappropriate in light of the nature of the

      offense and the character of the offender. Ind. App. R. 7(B). Our role in

      reviewing a sentence pursuant to Appellate Rule 7(B) “should be to attempt to

      leaven the outliers, and identify some guiding principles for trial courts and

      those charged with improvement of the sentencing statutes, but not to achieve a

      perceived ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225

      (Ind. 2008). “The defendant bears the burden of persuading this court that his

      or her sentence is inappropriate.” Kunberger v. State, 46 N.E.3d 966, 972 (Ind.

      Ct. App. 2015). “Whether a sentence is inappropriate ultimately turns on the

      culpability of the defendant, the severity of the crime, the damage done to

      others, and a myriad of other factors that come to light in a given case.”

      Thompson v. State, 5 N.E.3d 383, 391 (Ind. Ct. App. 2014).


[7]   A Class A felony is punishable by a fixed term between twenty and fifty years,

      with an advisory sentence of thirty years. Ind. Code § 35-50-2-4. Shoffner’s

      plea agreement provided he would plead guilty but mentally ill to Class A

      felony voluntary manslaughter, and in exchange his sentence would not exceed

      forty years, with the executed portion of the sentence not to exceed thirty-five

      years. The trial court imposed a sentence that was within the range allowed by

      statute and above the advisory sentence. It was the maximum sentence that

      could be imposed consistent with his plea agreement. Shoffner asks us to revise

      his sentence downward to the advisory sentence of thirty years.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-360 | December 17, 2019   Page 4 of 7
[8]   The nature of Shoffner’s offense was serious and heinous. Elder allowed

      Shoffner to stay in her house because he did not have another place to live.

      Shoffner was a six-foot-one, 250-pound, middle-age male, and Elder was an

      elderly woman. Shoffner stabbed her multiple times, while she tried to stop

      him. He did not notify authorities or seek medical help for Shoffner after he

      stabbed her. Instead, he held her for ten to twenty minutes until she died. Even

      after she died, he did not notify authorities. Rather, he placed her body in a

      chest freezer and left her body there for days. The coroner had to wait two days

      for Elder’s body to thaw before performing the autopsy. The nature of

      Shoffner’s offense merits a sentence above the advisory. See Reis v. State, 88
N.E.3d 1099, 1104 (Ind. Ct. App. 2017) (holding egregious nature of

      defendant’s offense supported near-maximum sentence)


[9]   Shoffner argues he deserves a lesser sentence because of his long-standing

      history of schizophrenia. Our Indiana Supreme Court has directed trial courts

      to “carefully consider on the record what mitigating weight, if any, to accord to

      any evidence of mental illness, even though there is no obligation to give the

      evidence the same weight the defendant does.” Weeks v. State, 697 N.E.2d 28,

      30 (Ind. 1998). The court should look to the defendant’s ability to control his

      behavior, limitations on defendant’s functioning, the duration of the illness, and

      the nexus between the illness and commission of the crime. Id. Shoffner’s

      medical records indicate he was diagnosed with schizophrenia at age eighteen.

      He sought treatment for the condition at various times throughout his life. In

      fact, in May 2014, shortly before Elder’s death, Shoffner contacted a medical


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-360 | December 17, 2019   Page 5 of 7
       services provider and requested medication, but the provider denied his request

       because he had been absent from treatment for eight months.


[10]   It is unclear to what extent Shoffner’s illness minimizes his culpability. He was

       voluntarily intoxicated at the time of the offense, and he had discontinued

       treatment months before committing the offense. In speaking with detectives,

       Shoffner described the offense in a lucid manner. However, during one mental

       health evaluation, Shoffner told the psychologist he did not remember the

       killing because he was too intoxicated at the time of the offense. In two other

       mental health examinations, he told the evaluators that he experienced auditory

       and visual hallucinations at the time of the offense and believed Elder was

       possessed by demons when he killed her.


[11]   Further, the trial court found Shoffner’s mental illness to be a mitigating factor,

       but the court described it as a “slight mitigator” because Shoffner’s plea

       agreement provided some leniency. (Appellant App. Vol. III at 76.) Shoffner

       was originally charged with murder, but he pled guilty to the lesser charge of

       voluntary manslaughter, and his plea agreement limited the executed portion of

       his sentence to thirty-five years. Thus, Shoffner’s mental illness does not render

       his sentence inappropriate. See Salyers v. State, 862 N.E.2d 650, 654 (Ind. 2007)

       (holding sentence of life without parole was appropriate for defendant that

       suffered from mental illness and pled guilty but mentally ill to killing a police

       officer).




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-360 | December 17, 2019   Page 6 of 7
[12]   Additionally, Shoffner’s significant criminal history reflects poorly on his

       character. He has two previous felony convictions and thirteen pervious

       misdemeanor convictions. These convictions include battery, theft, and

       criminal recklessness. He also has a history of not complying with conditions

       of probation or community corrections. At the time he committed the instant

       offense, he was out on bond for charges of theft and operating a vehicle while

       intoxicated. Therefore, we hold Shoffner’s sentence is not inappropriate given

       the nature of his offense and his character. See Norris v. State, 113 N.E.3d 1245,

       1256-57 (Ind. Ct. App. 2018) (holding sentence was not inappropriate,

       particularly considering defendant’s extensive criminal history), reh’g denied,

       trans. denied.



                                               Conclusion
[13]   Shoffner murdered an elderly woman after she allowed him to stay with her.

       He stabbed her multiple times, dragged her body down a set of stairs, and

       stuffed her body into a freezer. The trial court considered Shoffner’s history of

       mental illness but gave it little weight because of the nature of Shoffner’s plea

       agreement. His criminal history was extensive, including multiple previous

       convictions involving violence. We cannot say his sentence is inappropriate

       given the nature of his offense and his character, and accordingly we affirm.


[14]   Affirmed.


       Crone, J., and Pyle, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-360 | December 17, 2019   Page 7 of 7